Citation Nr: 1315159	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  12-03 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied a claim of service connection for PTSD.

Notably, the RO has certified for appeal an issue of whether new and material evidence has been submitted to reopen a claim of service connection for PTSD, which would require the submission of new and material evidence since a last prior final denial before the merits of the claim could be considered.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The RO's June 2009 rating decision denied the claim of service connection for PTSD on the basis that the Veteran did not have PTSD.  The Veteran was provided notice of this denial by RO letter dated June 11, 2009.  Within one year of notice of denial, additional VA clinic records were added to the record, which included an Axis I diagnosis of PTSD.  Thereafter, the RO obtained additional VA examination to determine whether the Veteran manifested PTSD.  This resulted in a January 2011 RO rating decision wherein the RO held that the previous denial of service connection for PTSD was confirmed and continued.  The Veteran formally appealed this decision.

For jurisdictional purposes, a claim becomes final and subject to a motion to reopen only after the appeal period has run, and any interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  As the VA clinic records submitted within one year of the June 2009 RO rating decision included a diagnosis of PTSD, which confirmed a previous clinic assessment and created a dispute of diagnosis with VA Compensation and Pension examiners, the Board finds that the evidence constituted new and material evidence which required a readjudication of the June 2009 rating decision.  See Paller v. Principi, 3 Vet. App. 535 (1992) (a second physician's opinion which corroborated prior medical evidence was material, particularly were an apparent split of scientific opinion existed).

Thus, the Board concludes that the RO's June 2009 rating decision is not final and his initial claim for service connection has remained pending until the current appeal period.  38 C.F.R. § 3.156(b).  The Board may review this claim on the merits.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c). 

Here, the record includes diagnoses of nightmare and dysthymic disorders, which the Veteran attributes to combat-related events in Vietnam.  In light of Brokowski, Robinson, and Clemons, the Board has rephrased the issue on the title page to encompass all diagnosed acquired psychiatric disorders.

In January 2013, the Veteran testified by video-conference before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Virtual VA electronic records storage system.

A review of the Virtual VA electronic records storage system reveals that, on April 5, 2013, the RO associated additional VA clinic records which are not located in the paper claims folder.  The RO has not considered these records in adjudication of the claim on appeal; however, on remand, the agency of original jurisdiction (AOJ) will have the opportunity to review and consider them in the readjudication of the Veteran's claim.  Therefore, no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks to establish his entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The RO's research has corroborated that the Veteran was present at Camp Bearcat in Vietnam at the time of a mortar and rocket attack.  See generally Pentecost v. Principi, 16 Vet. App. 124 (2002) (unit log and unit records which establish that a Veteran's unit was present during alleged attacks strongly suggest that the Veteran was, in fact, exposed to the attacks).  Thus, one of the dispositive issues on appeal concerns whether the Veteran's Vietnam stressors have been productive of PTSD or any other acquired psychiatric disorder.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f).

Here, the Veteran has been diagnosed with PTSD in the VA clinic setting, but formal VA Compensation and Pension examinations in April 2009, December 2010 and June 2011 concluded that the Veteran does not manifest PTSD.  The June 2011 VA examiner also concluded that the Veteran's dysthymia and nightmare disorders were not related to his military service.

In this regard, the June 2011 VA examiner conducted an extensive analysis concerning the onset of the Veteran's symptomatology and identified multiple inconsistent statements of record which factored into the opinion provided.  One of the highlighted discrepancies concerned the Veteran's allegation of undergoing a psychological evaluation in 1985 at military facilities.  Specifically, the Veteran has reported living in the Philippines as a civilian with his military spouse when he underwent an initial psychological evaluation at Clark Air Force Base (AFB) before being flown to Eglin AFB for further evaluation.  See VA examination report dated June 2011.  See also VA examination dated April 2009; VA clinic record dated May 4, 2009.  The Veteran describes experiencing a psychological reaction to hearing jet engine noises reminding him of Vietnam.

Per the Veteran's description, any record of treatment at Clark AFB and/or Eglin AFB would not be located in his service treatment records (STRs) as they occurred after his period of active duty service.  If existing, these records may be obtainable under either his own name or his former spouse's name (if he was seen as a dependent) by a direct search with these facilities.  As these are records in the possession of a federal entity, VA has an affirmative duty to obtain these potentially relevant records.  38 C.F.R. § 3.159(c)(2).  This case, therefore, must be remanded to obtain any treatment records which may be in the possession of Clark AFB and/or Eglin AFB.

Additionally, the Board also finds that clarifying medical opinion is necessary for the June 2011 VA examiner's assessment that the Veteran's dysthymia and nightmare disorders are not related to his military service.  In particular, the VA examiner is requested to provide a more explained rationale for this opinion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that a probative medical opinion should provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).

Finally, while on remand, the AOJ should associate with the claims folder records of the Veteran's relevant VA treatment from May 26, 2011 to May 1, 2012, and since April 5, 2013.  Also, the AOJ should readjudicate the claim with consideration of the additional VA clinic records added to Virtual VA on April 5, 2013.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and request clarifying information concerning the current custodian of records for his claimed treatment at Clark AFB and/or Eglin AFB in 1985.  Specifically, the Veteran should be requested to provide any information he may have concerning his former spouse's married and maiden names, her Social Security number, and her service number.  The Veteran should be advised that his ability to provide these details may be necessary to obtain his treatment records.

2.  Attempt to obtain the Veteran's reported treatment records at Clark AFB and/or Eglin AFB in 1985 under his name as well as his former spouse's information.  The AOJ should conduct a direct search to these facilities and, if indicated, any other potential custodian(s) of these records.

3.  Associate with the claims folder records of the Veteran's relevant VA treatment from May 26, 2011 to May 1, 2012, and since April 5, 2013.

4.  Upon completion of the above, forward the Veteran's claims folder contents (electronic and paper) to the June 2011 VA examiner for an addendum opinion.  The examiner should be requested to review any new evidence submitted and advise the AOJ if any of this evidence provides any basis to revise the June 2011 opinion concerning the PTSD diagnosis.

Regardless of whether any new evidence is received, the examiner is requested to clarify the opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that an acquired psychiatric disorder other than PTSD, to include dysthymia and/or nightmare disorder, first manifested during active service or, alternatively, is causally related to an event during active service.  The examiner is requested to fully explain the basis for this opinion.

If the June 2011 VA examiner is not available, schedule the Veteran for additional VA examination to address the issue of whether an acquired psychiatric disorder, to include PTSD, either first manifested in service or results from active military service.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

